GRAVES, J.
I concur in the opinion of the learned Commissioner in this case. I place that concurrence on the ground that the omission to formally enter of record a plea of “not guilty” upon his refusal to plead, is a “ defect or imperfection which does not tend to the prejudice of the substantial rights of the defendant upon the merits” (R. S. 1909, see. 5115). This statute in my judgment covers this case. The Commissioner cites the recent case of State v. O’Kelley, 258 Mo. 345. As I gather it the decision in that case discussed two views as tending to uphold the doctrine that the absence of a plea of “not guilty” would not vitiate the proceeding. First, that the failure to enter such plea of record was a defect of record covered by section 5115, supra, and secondly, that the conduct of the defendant amounted to a waiver of the formal plea, and the entry thereof. We note this, because in the case at bar, it cannot be said that the defendant by his conduct waived anything. It will not do in this case to bottom the decision upon the doctrine of waiver, which was a potential feature in the O’Kelley case. I therefore concur for the reason stated at the outset.
Bond, J., concurs in these views.